Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180316507 (“Smith) and further in view of US 20190036913 (“Tzur”).
Regarding claim 1, A method for enrolling devices in a network, the method comprising steps of: a. providing a device comprising a network communications element and communication software (As shown in FIG. 1, the system 100 may interconnect a plurality of participants (e.g., devices, systems, components, resources, facilities, and so on) in a communicating relationship via one or more communication networks 190, [0175]); b. generating a public key and a private key for the device (The user 110 may provide the user's pubic key to the attestor 120. In an aspect, the user 110 may also provide the public key of a third-party cosigner to the transaction, [0182]); c. creating a ledger entry for the device, the ledger entry comprising a device owner, the public and private keys of the device (Some or all of the participants may have access to a centralized or distributed ledger 150. Centralized or distributed ledger 150 is an electronic ledger which contains a list of verified transactions of digital cryptocurrency. In Bitcoin, centralized or distributed ledger 150 is a distributed ledger which is referred to as a blockchain, [0176]); d. accepting information from a user via a communications network (These steps may include communications such as texting, e-mailing, calling, or messaging the user 110 with the provided contact information. The validator may send messages out on any communication channel provided by the user 110 or known to belong to the user 110, [0183]); e. generating a unique public key and a unique private key for the user (Initially, cryptography is utilized to create a key pair for the user 110. The creation of a key pair includes the creation of a user private key and a public key, [0181]); g. providing the user the private key of the device (the verification protocol 210 may send a challenge 
Smith does not explicitly creating and teaching updating the ledger entry.
Tzur teaches creating a ledger entry comprising the public and private keys of the user (For example, a ledger may include entity details such as a user's name, user's phone number, user's address and so on. A ledger may be related to any entity. For example, if the entity is a device, then a ledger may include entity details such as a network address of the device, e.g., an IP address or a MAC address. In yet another case, when the entity is an organization, then a ledger, [0183-0184]); h. Tzur teaches updating the ledger entry of the device to change the device owner to the user (Updating a record, ledger or entity details of an entity may be based on any input or event; for example, a registration procedure that may include physical verification, biometric check and the like, or an update of entity details may be based on a communication via one or more of the contact addresses in the entity details, possibly using secured communication channels and/or secret shares as described herein, [0203]).
Smith and Tzur are analogous to centralized or distributed ledgers. Thus it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Smith with Tzur for the purpose of protecting and securing information communicated between devices, and preventing attackers from gaining access to sensitive data as that may cause extreme damage, (see Tzur abstract and [0002-0005]).
Regarding claim 2, Smith does not teach further comprising the step of receiving a connection request from the device.
Tzur teaches further comprising the step of receiving a connection request from the device (a request to log a local device into an authentication authority, [0016]).
Smith and Tzur are analogous to centralized or distributed ledgers..Thus it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 
Regarding claim 3, Smith does not teach further comprising the step of receiving a claiming request from the user, the claiming request comprising the public key of the user and the private key of the device.
Tzur teaches further comprising the step of receiving a claiming request from the user, the claiming request comprising the public key of the user and the private key of the device (As shown by arrow 610, a request to approve an operation may be generated and sent, e.g., by computing device 210 (that may be a smartphone or a home computer), and based on input from a user. For example, the requested approval for an operation may be, or may include, a request to approve a transaction, e.g., a request to approve transfer of money from a user's bank account to some other account, [0147-0149]).
Smith and Tzur are analogous to centralized or distributed ledgers..Thus it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Smith with Tzur for the purpose of protecting and securing information communicated between devices, and preventing attackers from gaining access to sensitive data as that may cause extreme damage, (see Tzur abstract and [0002-0005]).
Regarding claim 4, Smith teaches further comprising the steps of: i. sending a validation request encrypted using the user's public key (an identity validation site or device or validator 130, [0175]); j. receiving a decrypted request from the user; k. comparing the received decrypted request and the unencrypted validation request; as or after the received decrypted request and the unencrypted validation request are determined to match, validating the user (his validation protocol 204 may be performed by a validator (e.g. validator 130 of FIG. 1). The validator may be the same entity as the attestor 120 or it may be a separate entity, such as a third-party identification service provider. The 
Regarding claim 5, Smith teaches a method for enrolling devices in a network, the method comprising steps of:a. providing a hub device having a public and private key and an owner; b. providing a node device having a public and private key; c. broadcasting the hub device's public key (A digital wallet provider is a provider that stores a user's digital wallet on the user's behalf, usually on a remote server, so that the information is easily accessed from anywhere. For the purposes of this application the user can also have their own custom digital wallet that can exist on their own phone or device and not on a remote server. Additionally, the user's own digital wallet can be backed up to a third-party 
Smith does not explicitly teach d. receiving a request encrypted with the hub device's public key; e. decrypting the received request using the hub device's private key; f. sending the decrypted request from the hub device; and g. receiving confirmation that a node device seeks to pair with the hub device.
Tzur teaches method for enrolling devices in a network, the method comprising steps of: d. receiving a request encrypted with the hub device's public key; e. decrypting the received request using the hub device's private key; f. sending the decrypted request from the hub device; and g. receiving confirmation that a node device seeks to pair with the hub device (Each of nodes 810 and 820 may return a set of details, e.g., name, address and phone number and a trust level that reflects the level of trust associated with the details. As described, the trust level returned by nodes 810 and 820 may be a single, global number or value, and/or it may include a set of values that reflect or represent a trust level of specific details. Based on the data returned by nodes 810 and 820, identifying entity 830 may determine or decide whether or not the person is indeed John Brown from 17 Main Street with phone number 201-555-4444. For example, if both nodes 810 and 820 inform identifying entity 830 that the above details of John Brown are associated with a high trust level or value, then identifying entity 830 may determine that John Brown is validated, verified or authenticated. However, if the trust level of John Brown's details is low, either by one of nodes 810 and 820 or by combining the trust levels from nodes 810 and 820, then identifying entity 830 may determine that the identity of John Brown is not validated and may, for example, refuse to complete a transaction or perform any other operation that may be contingent on a validation of John Brown's identity. For example, nodes 810 and 820 may be two banks, and, before performing a transaction for a customer, identifying entity 830 (that may be a third bank) may validate the customer with banks 810 and 820 as described, [0192-0196]). (A system 
Smith and Tzur are analogous to centralized or distributed ledgers. Thus it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Smith with Tzur for the purpose of protecting and securing information communicated between devices, and preventing attackers from gaining access to sensitive data as that may cause extreme damage, (see Tzur abstract and [0002-0005]).
Regarding claim 6, Smith does not explicitly teach further comprising the steps of: h. receiving a request to pair the node with the hub, the request comprising the node's public key; i. encrypting a new request using the node device's public key; j. sending the new request encrypted using the node device's public key from the hub; k. receiving a decrypted request from the node device; comparing the received decrypted request and the new request; m. as or after confirming that the received decrypted request and the new request match, sending a request to update the ledger entry of the node device to change the owner of the node device.
Tzur teaches further comprising the steps of: h. receiving a request to pair the node with the hub, the request comprising the node's public key; i. encrypting a new request using the node device's public key; j. sending the new request encrypted using the node device's public key from the hub; k. receiving a decrypted request from the node device; comparing the received decrypted request and the new request; m. as or after confirming that the received decrypted request and the new request match, 
Smith and Tzur are analogous to centralized or distributed ledgers. Thus it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Smith with Tzur for the purpose of protecting and securing information communicated between devices, and preventing attackers from gaining access to sensitive data as that may cause extreme damage, (see Tzur abstract and [0002-0005]).
Regarding claim 7, Smith teaches further comprising the step of: n. sending a notice to the owner of the hub device that a new node device has been added to the network (completely new transaction with the updated address would be created and compiled using one of the specified hashing algorithms, which revokes the old data. The dust is spent at a new address in the user's control. This effectively revokes the old data (as it will now be spent) and creates a new attestation. Revoking a part 
Regarding claim 8, Smith teaches a method for enrolling a node in a network, the method comprising steps of: a. providing a hub having a network communications element, established ownership, an owner, a private key and a public key b. providing a node having a network communications element, an ownership status, a private key and a public key; f. encrypting a string using the received public key; g. sending the encrypted string; h. receiving a decrypted copy of the string; i. validating the hub; j. sending a pairing request to the hub, the request including the public key of the node (either one of hub 323 and the server may generate, e.g., randomly as described, a second value or point and send the second value or point to the other one of hub 323 and the server, having at least two points, and the server and hub 323 may identify or reveal a secret as described and use the secret to encrypt data exchanged between the server and hub 323, e.g., a secret value 128 may be used for generating or defining, an encryption key, [106]); k. receiving an encrypted string; l. decrypting the string using the node's private key (a lost or stolen edge device does not include data usable for decrypting data communicated between devices on network 360, e.g., since a second point as described may be dynamically generated for each session thus a point in a memory of a stolen edge device may be useless, [0101]; m. sending the decrypted string to the hub; and n. updating the ownership status of the node.
Smith does not teach c. scanning an environment to identify active hub devices; d. selecting a most likely hub device from among identified hub devices; e. receiving a hub public key from the selected hub.
Tzur teaches c. scanning an environment to identify active hub devices; d. selecting a most likely hub device from among identified hub devices; e. receiving a hub public key from the selected hub, (secure a channel between hub 323 and device 310, a Quick Response (QR) code or a two-dimensional 
Smith and Tzur are analogous to centralized or distributed ledgers. Thus it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Smith with Tzur for the purpose of protecting and securing information communicated between devices, and preventing attackers from gaining access to sensitive data as that may cause extreme damage, (see Tzur abstract and [0002-0005]).
Regarding claim 9, Smith teaches further comprising the step of: o. sending a notice of the changed node ownership status to the hub owner (In another aspect, use of an attestation protocol, a validation protocol, a verification protocol, or any combination of these protocols, may reduce the complexity of a user logging into sites and performing transactions between users and site owners. A user attempting to log in to or create a new user identity or authenticate an existing user identity at a site may use an application to log into the site, [0152]).
Regarding claim 10, Smith teaches further comprising the steps of: p. receiving a data storage address; and q. sending node data to the data storage address (This signed attestation transaction is communicated to the network by the attestor 120, for storage in the centralized or distributed ledger 150. The signed attestation transaction may include the user's public attest key, and is stored at an attestation address, [0185]).
Regarding claim 11,
Regarding claim 12, a method for enrolling a node in a network, the method comprising steps of:a. providing a hub having a network communications element, established ownership, an owner, a private key and a public key b. providing a first node having a network communications element, established ownership status, a network location status, a private key and a public key; c. scanning an environment to identify active hub devices; d. selecting a most likely hub device from among identified hub devices; e. receiving a hub public key from the selected hub; f. encrypting a string using the received public key; g. sending the encrypted string; h. receiving a decrypted copy of the string; i. validating the hub; j. sending an authentication request through the hub, the request including the public key of the first node; k. receiving an encrypted string; l. decrypting the string using the node's private key; m. sending the decrypted string through the hub; and n. updating the network location status of the node.
Regarding claim 13, Smith teaches further comprising the steps of: o. updating a gateway status of the hub for the node (The devices, systems, and methods may further communicate using the “Bitcoin” network, which includes a plurality of nodes operating in accordance with a peer-to-peer (P2P) bitcoin protocol over the Internet, [0177]).
Regarding claim 14, Smith doesn’t teach further comprising the step of: p. receiving a listing of nodes having common ownership with the first node.
Tzur teaches (It is noted that the more values (and the more intermediate nodes or entities) used, the more secure a system may be since, the larger number of values and/or the number intermediate nodes or entities, [0169]).
Smith and Tzur are analogous to centralized or distributed ledgers. Thus it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Smith with Tzur for the purpose of protecting and securing information communicated between devices, and preventing attackers from gaining access to sensitive data as that may cause extreme damage, (see Tzur abstract and [0002-0005]).
Regarding claim 15, a method for enrolling devices in a network, the method comprising steps of: a. providing a device comprising a network communications element and communication software; b. generating a public key and a private key for the device; c. creating a ledger entry for the device, the ledger entry comprising a device owner, the public and private keys of the device; d. generating a unique public key and a unique private key for the user; e. creating a ledger entry comprising the public and private keys of the user; f. updating the ledger entry of the device to change the device owner to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190036912 Tzur-David et al. teaches a method of updating lifecycle transactions and services of recording device using update client on device, involves sending device request for from update service in supply chain network by update client on device.
US 20190036914 Tzur-David et al. teaches method for managing temporary password of user computerized account by using computing device, involves obtaining request to login into local device, and authorizing login if match is found by authentication authority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Mirza Israr Javed/Examiner, Art Unit 2437     



/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437